Matter of Giovanni G. (2017 NY Slip Op 05563)





Matter of Giovanni G.


2017 NY Slip Op 05563


Decided on July 11, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 11, 2017

Friedman, J.P., Renwick, Andrias, Moskowitz, Gesmer, JJ.


4425

[*1]In re Giovanni G., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (John A. Newbery of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth I. Freedman of counsel), for presentment agency.

Order, Family Court, Bronx County (Gayle P. Roberts, J.), entered on or about September 22, 2015, which denied appellant's application to vacate his prior adjudication as a juvenile delinquent and to seal the records of that adjudication, unanimously affirmed, without costs.
The court properly exercised its discretion in denying appellant's application to dismiss the petition and vacate his juvenile delinquency adjudication, given the seriousness of the underlying sexual offense and the need for protection of the community (Family Ct Act § 315.2). The court also properly exercised its discretion in denying appellant's application made pursuant to Family Court Act § 375.2 to seal the records of his juvenile delinquency adjudication. Given the serious nature of the underlying assault, the interest of justice would not be served by sealing these records (see Matter of Rosa R., 68 AD3d 407, 407 [1st Dept 2009). "Appellant's interests are adequately protected by the automatic confidentiality of Family Court records and the fact that juvenile delinquency adjudications do not entail civil disabilities (see Family Ct Act § 380.1). Sealing these records could potentially impede their use by law enforcement agencies for legitimate purposes in the event appellant engaged in further criminal activity" (id. at 407-408).
Appellant has not substantiated his claim that this adjudication might subject him to sex offender registration if he relocates to another state.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 11, 2017
CLERK